In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        _________________________

              No. 06-12-00060-CV
        ______________________________




    IN THE INTEREST OF A.G.H., II, AND A.H.,
              MINOR CHILDREN




      On Appeal from the County Court at Law
             Hopkins County, Texas
            Trial Court No. CV37790




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       Anthony Harrington, the sole appellant in this case, has filed a motion seeking to dismiss

his appeal. His motion is granted. See TEX. R. APP. P. 42.1.

       We dismiss the appeal.



                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       July 24, 2012
Date Decided:         July 25, 2012




                                               2